MIEDCase     5:17-cv-10044-JEL-PTM
    (Rev. 04/09/06) Notice of Appeal            ECF No. 53 filed 11/15/19                   PageID.976        Page 1 of 1

                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF MICHIGAN

Garrett DeWyse


                  Plaintiff(s),                                      Case No. 5:17-cv-10044-JEL-PTM

v.                                                                   Judge Judith E. Levy

William Federspiel, et al                                            Magistrate Judge


                  Defendant(s).
                                                           /


                                                   NOTICE OF APPEAL

         Notice is hereby given that Garrett DeWyse                                                                   appeals to

the United States Court of Appeals for the Sixth Circuit from the:                ✔ Judgment                Order

     Other:

entered in this action on November 1, 2019                       .



Date: November 15, 2019                                              /s Philip L. Ellison

Counsel is: RETAINED                                                 P74117
                                                                     Outside Legal Counsel PLC
                                                                     PO Box 107
                                                                     Hemlock, MI 48626
                                                                     (989) 642-0055
                                                                     pellison@olcplc.com




Appellant: Please file this form with the District Court Clerk’s Office. If you are paying the filing fee, please make your
$505.00 check payable to: Clerk, U.S. District Court.
